Per curiam.
The Georgia Marble Company brought this action seeking refund of Georgia and MARTA sales and use taxes paid by the plaintiff in purchasing certain rock crushing equipment it contends is exempt from sales and use tax under the manufacturing machinery exemption provided in Ga. L. 1963, p. 13; Ga. L. 1966, p. 537 (Code Ann. § 92-3403A C (2) (n) (2)). Both parties moved for summary judgment. The Revenue Commissioner’s motion for summary judgment denying refund was granted and the taxpayer appeals. We reverse. Chilivis v. Marble Products Co., 135 Ga. App. 187 (217 SE2d 441) (1975).
In addition to taking the position that none of the equipment was exempt, the Revenue Commissioner argued that certain of the claims were barred by the statute of limitations. We, however, agree with appellant Georgia Marble that the statute of limitations on the claim for refund commenced, as does the period during *207which interest is payable upon refunds, with the payment of the taxes by the vendor to the State Revenue Commissioner and not by the payment by the purchaser to the vendor. Ga. L. 1975, pp. 156, 159-61; Code Ann. § 92-8436 (a), (b).
Argued November 15, 1978
Decided January 31, 1979
Rehearing denied February 27, 1979.
Gambrell, Russell & Forbes, Theodore M. Forbes, Jr., for appellant.
Arthur K. Bolton, Attorney General, David A. Runnion, Assistant Attorney General, for appellee.

Judgment reversed.


All the Justices concur, except Nichols, C. J., Hall and Marshall, JJ., who concur in the judgment only, and Undercofler, P.J., and Hill, J., who dissent.